Case: 21-50486     Document: 00516117090          Page: 1    Date Filed: 12/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       December 3, 2021
                                   No. 21-50486                          Lyle W. Cayce
                                                                              Clerk

   Aric E. Lucas,

                                                            Plaintiff—Appellant,

                                       versus

   Jefferson Moore, Judge of Bexar County 186th District Court; Maria
   Salazar-Salinas; Richard Burch; Barbara Paulissen;
   Anna C. Amici,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                             USDC No. 5:21-CV-93


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Aric E. Lucas, Texas prisoner # 1114823, moves for leave to proceed
   in forma pauperis (IFP) on appeal from the dismissal of his 42 U.S.C. § 1983
   complaint with prejudice for failure to state a nonfrivolous claim. See



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50486      Document: 00516117090          Page: 2   Date Filed: 12/03/2021




                                    No. 21-50486


   28 U.S.C. §§ 1915(e)(2)(B)(i); 1915(e)(2)(B)(ii) & 1915A(b)(1). By moving
   to proceed IFP, Lucas challenges the district court’s certification that his
   appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th
   Cir. 1997). Our inquiry “is limited to whether the appeal involves legal points
   arguable on their merits (and therefore not frivolous).” Howard v. King,
   707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citations
   omitted).
          Lucas’s brief contains no substantive arguments as to why his appeal
   is not frivolous, and he has therefore abandoned any such arguments. See
   Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993); Brinkmann v. Dallas Cnty.
   Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Because Lucas has
   failed to identify any issue of arguable merit, his motion to proceed IFP is
   DENIED, and his appeal is DISMISSED as frivolous. See Baugh, 117 F.3d
   at 202 n.24; Howard, 707 F.2d at 220; see also 5th Cir. R. 42.2. His motion
   to amend the caption is also DENIED.
          The district court’s dismissal of Lucas’s complaint and our dismissal
   of his appeal both count as strikes under 28 U.S.C. § 1915(g). See Coleman
   v. Tollefson, 575 U.S. 532, 538-39 (2015); Adepegba v. Hammons, 103 F.3d 383,
   387-88 (5th Cir. 1996), abrogated in part on other grounds by Coleman, 575 U.S.
   at 537; see also § 1915(h). Lucas is WARNED that, if he accumulates a third
   strike, he may not proceed IFP in any civil action or appeal while he is
   incarcerated or detained in any facility unless he is in imminent danger of
   serious physical injury. See § 1915(g).




                                         2